 

PLEDGE AGREEMENT



[SUBSIDIARY BORROWERS]

 

PLEDGE AGREEMENT, dated as of October 31, 2011 (this "Agreement"), by THE ONE
GROUP, LLC, a Delaware limited liability company (the "Pledgor"), in favor of
HERALD NATIONAL BANK (the "Bank").

 

Reference is made to the Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among the Pledgor, One 29 Park Management, LLC, a
New York limited liability company, STK- Las Vegas, LLC, a Nevada limited
liability company, and STK Atlanta, LLC, a Georgia limited liability company,
(One 29 Park Management, LLC, STK-Las Vegas, LLC and STK Atlanta, LLC are
hereinafter sometimes referred to individually as a "Subsidiary Borrower", and
collectively, as the "Subsidiary Borrowers"; the Pledgor and the Subsidiary
Borrowers are hereinafter sometimes referred to individually as a "Borrower",
and collectively, as the "Borrowers ) and the Bank.

 

The Bank has agreed to make Loans to the Borrowers pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. The
Pledgor is a Borrower and is also the sole member of the Subsidiary Borrowers.
The obligation of the Bank to make Loans is conditioned upon, among other
things, the execution and delivery by the Pledgor of an agreement in the form
hereof to secure the Obligations.

 

Accordingly, the Pledgor hereby agrees as follows:

 

Section 1.          Certain Definitions.

 

(a) Unless the context otherwise requires, capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b) As used herein the following terms shall have the following meanings:

 

"Collateral": (i) the Pledged Equity, (ii) all additional equity interests of
any issuer of the Pledged Equity from time to time acquired by the Pledgor in
any manner, and any certificates representing such additional equity interests,
and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such equity interests; and (iii) all proceeds of any and all of
the foregoing Collateral (including, without limitation, proceeds that
constitute property of the types described above).

 

"Pledged Equity": the equity interests described in Schedule I attached hereto
and issued by the entities named therein, including, without limitation, all of
the Pledgor's rights, privileges, authority and powers as a member of the issuer
of the Pledged Equity, and any certificates representing the Pledged Equity, and
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Equity.

 

 

 

  

"Obligations": (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (y) all other monetary obligations, including fees,
commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers or any Guarantor under the Credit Agreement and the other Loan
Documents, or that are otherwise payable under the Credit Agreement or any other
Loan Document and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers or any Guarantor under
or pursuant to the Credit Agreement and the other Loan Documents.

 

Section 2.          Pledge. As security for the payment or performance, as
applicable, in full of the Obligations, the Pledgor hereby pledges to the Bank,
and grants to the Bank a security interest in, the Collateral.

 

Section 3.          Delivery of Collateral. All certificates or instruments
representing or evidencing the Collateral, if any, shall be delivered to and
held by or on behalf of the Bank pursuant hereto and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
the Bank. After an Event of Default has occurred, the Pledgor shall cause any
issuer of the Pledged Equity that constitutes uncertificated securities to (a)
register transfer of each item of Pledged Equity in the name of the Bank and (b)
deliver to the Bank by telecopy a certified copy of the then current register of
equity-holders in such issuer, with such transfer and other pledges of equity
duly noted. The Bank shall have the right, at any time after an Event of Default
has occurred and is continuing, in its discretion and upon notice to the
Pledgor, to transfer to or to register in the name of the Bank or any of its
nominees any or all of the Collateral. In addition, the Bank shall have the
right at any time an Event of Default has occurred and is continuing to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

 

Section 4.          Representations and Warranties. The Pledgor represents and
warrants as follows:

 

(a)          The Pledgor is the legal and beneficial owner of the Collateral
free and clear of any lien, security interest, option or other charge or
encumbrance except for the security interest created by this Agreement.

 

(b)          The Pledged Equity has been duly authorized and validly issued and
is fully paid and non-assessable. There are no outstanding subscriptions,
options, warrants, rights, calls, commitments, conversion rights, rights of
exchange, plans or other agreements providing for the purchase, issuance or sale
of any equity interest in any issuer of the Pledged Equity.

 

(c)          The pledge of the Pledged Equity pursuant to this Agreement creates
a valid and perfected first priority security interest in the Collateral,
securing the payment of the Obligations.

 

- 2

 

  

(d)          The Pledgor is duly organized and validly existing in good standing
under the laws of the jurisdiction of its formation, has all requisite power and
authority to own its Property and to carry on its business as now conducted, and
is in good standing and authorized to do business in each jurisdiction in which
the nature of the business conducted therein or the Property owned by it therein
makes such qualification necessary, except where such failure to qualify could
not reasonably be expected to have a Material Adverse Effect.

 

(e)          The Pledgor has full legal power and authority to enter into,
execute, deliver and perform the terms of this Agreement which has been duly
authorized by all proper and necessary limited liability company action and is
in full compliance with its certificate of formation and operating agreement.
The Pledgor has duly executed and delivered this Agreement.

 

(f)           This Agreement constitutes the valid and legally binding
obligation of the Pledgor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and general principles of equity (whether considered in an
action at law or in equity).

 

(g)          No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge by the Pledgor of
the Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest hereby, including the first priority nature
of such security interest (except for the filing of a financing statement in the
appropriate public office necessary to perfect the security interest granted
pursuant hereto) or (iii) for the exercise by the Bank of the voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement (except as may be required in connection
with any disposition of any portion of the Collateral by laws affecting the
offering and sale of securities generally).

 

(h)          The Pledged Equity constitutes the percentage of the issued and
outstanding equity interests of the issuer thereof indicated on Schedule I.

 

(i)          The Pledgor has, independently and without reliance upon the Bank
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.

 

Section 5.          Further Assurances. The Pledgor shall at any time and from
time to time, at the expense of the Borrowers, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Bank may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Bank to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.

 

- 3

 

  

Section 6.          Voting Rights; Dividends; Etc.

 

(a)          So long as no Event of Default shall have occurred and be
continuing:

 

(i)          The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement and the other Loan
Documents; provided that the Pledgor shall not exercise or refrain from
exercising any such right without the prior written consent of the Bank if such
action would have a Material Adverse Effect on the value of the Collateral, or
any part thereof, or the validity, priority or perfection of the security
interests granted hereby or the remedies of the Bank hereunder.

 

(ii)         The Pledgor shall be entitled to receive and retain any and all
dividends or other distributions paid in respect of the Collateral to the extent
not prohibited by this Agreement or the other Loan Documents, provided that any
and all (A) dividends or other distributions paid or payable other than in cash
in respect of, and instruments and other Property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral, (B)
dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and (C) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Collateral, shall be, and shall be forthwith delivered to the
Bank to be held as, Collateral and shall, if received by the Pledgor, be
received in trust for the benefit of the Bank, be segregated from the other
property of the Pledgor, and be forthwith delivered to the Bank as Collateral in
the same form as so received (with any necessary indorsement or assignment).

 

(iii)        The Bank shall execute and deliver (or cause to be executed and
delivered) to the Pledgor, at the Borrowers' expense, all such proxies and other
instruments as the Pledgor may reasonably request for the purpose of enabling
the Pledgor to exercise the voting and other rights which they are entitled to
exercise pursuant to paragraph (i) above and to receive the dividends which it
is authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          All rights of the Pledgor to (A) exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) shall, upon written notice to the Pledgor by the Bank, cease and
(B) receive the dividends and other distributions which it would otherwise be
authorized to receive and retain pursuant to Section 6(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Bank, which shall thereupon have the sole right, but not the obligation, to
exercise such voting and other consensual rights and to receive and hold as
Collateral such dividends and distributions.

 

(ii)         All dividends and other distributions which are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 6(b) shall
be received in trust for the benefit of the Bank, shall be segregated from other
funds of the Pledgor and shall be forthwith paid over to the Bank as Collateral
in the same form as so received (with any necessary indorsement).

 

- 4

 

  

(c)          In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Bank, the Pledgor shall
cause the delivery of new securities or instruments in place of the lost,
destroyed or wrongfully taken securities or instruments upon request therefor by
the Bank without the necessity of any indemnity bond or other security other
than the Bank's agreement or indemnity therefor customary for pledge agreements
similar to this Agreement.

 

Section 7.          Transfers and Other Liens: Additional Shares.

 

(a)          Except as expressly permitted by the Credit Agreement, the Pledgor
shall not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral, or (ii)
create or permit to exist any lien, security interest, option or other charge or
encumbrance upon or with respect to any of the Collateral, except for the
security interest under this Agreement.

 

(b)          The Pledgor shall (i) cause the issuer of the Pledged Equity not to
issue any equity interests or other securities in addition to or in substitution
for the Pledged Equity, except to the Pledgor and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any and all
additional equity interests or other securities of the issuer of the Pledged
Equity.

 

Section 8.          The Bank Appointed Attorney-in-Fact. The Pledgor hereby
appoints the Bank the Pledgor's attorney-in-fact, with full authority in the
place and stead of the Pledgor and in the name of the Pledgor or otherwise, from
time to time when an Event of Default exists in the Bank's discretion to take
any action and to execute any instrument which the Bank may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, indorse and collect all instruments made payable to the
Pledgor representing any dividend or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same. The
powers granted to the Bank under this Section 8 constitute a power coupled with
an interest which shall be irrevocable by the Pledgor and shall survive until
all of the Obligations have been indefeasibly paid in full in cash.

 

Section 9.          The Bank May Perform. If the Pledgor fails to perform any
agreement contained herein, the Bank, ten days after notice to the Pledgor
(except that no notice shall be required upon and during the continuance of an
Event of Default), may itself perform, or cause performance of, such agreement,
and the reasonable expenses of the Bank incurred in connection therewith shall
be payable by the Borrowers under Section 13.

 

Section 10.         The Bank's Duties. The powers conferred on the Bank
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Bank shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
tenders or other matters relative to any Collateral, whether or not the Bank has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Bank accords its own property.

 

- 5

 

  

Section 11.         Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

 

(a)          The Bank may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code in effect in the State of New York at that time (the "UCC")
(whether or not the UCC applies to the affected Collateral), and may also,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker's board or at any of the Bank's offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Bank may deem
commercially reasonable. The Bank agrees to the extent notice of sale shall be
required by law, to provide at least 10 days' prior written notice to the
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made, and Pledgor agrees that such 10 day notice shall
constitute reasonable notification. The Bank shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Bank may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)          Any cash held by the Bank as Collateral and all cash proceeds
received by the Bank in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in
accordance with Section 8 of the Security Agreement.

 

Section 12.         Securities Laws.

 

In view of the position of the Pledgor in relation to the Pledged Equity, or
because of other current or future circumstances, a question may arise under the
Securities Act of 1933, as now or hereafter in effect, or any similar statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being called the "Federal securities
laws") with respect to any disposition of the Pledged Equity permitted
hereunder. The Pledgor understands that compliance with the Federal securities
laws might very strictly limit the course of conduct of the Bank if the Bank
were to attempt to dispose of all or any part of the Pledged Equity, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Equity could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Bank in any attempt to dispose
of all or part of the Pledged Equity under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. The Pledgor
recognizes that in light of such restrictions and limitations the Bank may, with
respect to any sale of the Pledged Equity, limit the purchasers to those who
will agree, among other things, to acquire such Pledged Equity for their own
account, for investment, and not with a view to the distribution or resale
thereof. The Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Bank, in its sole and absolute discretion, (a) may proceed
to make such a sale whether or not a registration statement for the purpose of
registering such Pledged Equity, or any part thereof, shall have been filed
under the Federal securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. The Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Bank shall incur no responsibility or liability
for selling all or any part of the Pledged Equity at a price that the Bank, in
its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 12 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Bank sells.

 

- 6

 

  

Section 13.         Expenses. The Borrowers will upon demand pay to the Bank the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Bank may incur
in connection with (a) the administration of this Agreement, (b) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (c) the exercise or enforcement of any of the rights of the
Bank hereunder or (d) the failure by the Pledgor to perform or observe any of
the provisions hereof.

 

Section 14.         Security Interest Absolute. The obligations of the Pledgor
under this Agreement are independent of the Obligations, and a separate action
or actions may be brought and prosecuted against the Pledgor to enforce this
Agreement, irrespective of whether any action is brought against the Borrowers
under the Credit Agreement or against any guarantor of the Obligations or
whether the Borrowers or any guarantor of the Obligations is joined in any such
action or actions. All rights of the Bank and security interests hereunder, and
all obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

 

(a) any lack of validity or enforceability of the Credit Agreement, the Notes,
any other Loan Document or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement or any other Loan Document,
including, without limitation, any increase in the Obligations resulting from
the extension of additional credit to the Borrowers or any of its Subsidiaries
or otherwise;

 

(c) any taking, exchange, release or non-perfection of any other Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the Obligations;

 

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of the Borrowers or any of
its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrowers or any of its Subsidiaries; or

 

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrowers or a third-party pledgor.

 

- 7

 

 

Section 15.         Amendments, Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Pledgor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 16.         Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing and given as provided in Section 8.1
of the Credit Agreement.

 

Section 17.         Continuing Security Interest Assignments under Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the later of (i)
the payment in full of the Obligations and all other amounts payable under this
Agreement and (ii) the expiration or termination of the Commitment, (b) be
binding upon the Pledgor, its successors and assigns, and (c) inure to the
benefit of, and be enforceable by, the Bank and its successors, transferees and
assigns. Upon the later of the payment in full of the Obligations and all other
amounts payable under this Agreement and the expiration or termination of the
Commitment, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the Pledgor. Upon any such termination, the
Bank will, at the Borrowers' expense, return to the Pledgor such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination.

 

Section 18.         Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 19.         Survival of Agreement; Severability.

 

(a)          All covenants, agreements, representations and warranties made by
the Pledgor and the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Bank and shall survive the execution and delivery of any Loan
Document and the making of any Loan, regardless of any investigation made by the
Credit Parties or on their behalf, and shall continue in full force and effect
until this Agreement shall terminate.

 

(b)          In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 20.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart of this Agreement by facsimile transmission or electronic mail shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

- 8

 

  

Section 21.         Principles of Construction. The principles of construction
specified in Section 1.2 of the Credit Agreement shall be applicable to this
Agreement.

 

Section 22.         Jurisdiction; Consent to Service of Process.

 

(a)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents in the courts of any jurisdiction.

 

(b)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in Section 22(a). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 16. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 23.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.

 

Section 24.         Certain Terms. Unless otherwise defined herein or in the
Credit Agreement, terms defined in Article 9 of the UCC are used herein as
therein defined.

 

- 9

 

  

Section 25.         Headings. Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

[Signature pages follow.]

 

- 10

 

 

IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge Agreement
as of the date first above written.

 

  THE ONE GROUP, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer

  

ACCEPTED AND AGREED TO:       ONE 29 PARK MANAGEMENT, LLC         By: /s/
Jonathan Segal   Name: Jonathan Segal   Title: Chief Executive Officer      
STK-LAS VEGAS, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer       STK ATLANTA, LLC         By: /s/ Jonathan
Segal   Name: Jonathan Segal   Title: Chief Executive Officer  

 

 

 

  

SCHEDULE I

 

Issuer  Type of Entity  Type of
Equity
Interest  Certificate
Number  Number of
Shares  Percentage of
Issued and
Outstanding
Shares  One 29 Park Management, LLC  New York
Limited Liability
Company  Limited liability company membership interest  N/A  N/A   100%         
          STK-Las Vegas, LLC  Nevada
Limited Liability
Company  Limited liability company membership interest  N/A  N/A   100%         
          STK Atlanta, LLC  Georgia
Limited Liability
Company  Limited liability company membership interest  N/A  N/A   100%

 

 

 

 

 

 

